

116 S4446 IS: Tribal Business Access to PPP Act
U.S. Senate
2020-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4446IN THE SENATE OF THE UNITED STATESAugust 5, 2020Mr. Bennet (for himself, Mr. Blumenthal, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo waive affiliation rules under the paycheck protection program for Tribal business concerns with the same employer identification number, and for other purposes.1.Short titleThis Act may be cited as the Tribal Business Access to PPP Act.2.Waiver of affiliation rules under the paycheck protection program for Tribal business concerns with same EINSection 7(a)(36)(D) of the Small Business Act (15 U.S.C. 636(a)(36)(D)) is amended—(1)in clause (v), by striking , veterans organization, or Tribal business concern and inserting or veterans organization; and(2)by adding at the end the following:(vii)No affiliation between Tribal business concerns based on shared EINDuring the covered period, for purposes of determining eligibility for a covered loan, affiliation shall not be found under section 121.103 of title 13, Code of Federal Regulations, or any successor regulation, between Tribal business concerns described in section 31(b)(2)(C) based solely on a shared employer identification number..